COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE UNIVERSITY OF TEXAS                                       No. 08-14-00314-CV
 AT EL PASO,                                    §
                                                                    Appeal from
                       Appellant,               §
                                                            County Court at Law No. 3
 v.                                             §
                                                             of El Paso County, Texas
 DIANA RUIZ ESPARZA,                            §
                                                              (TC # 2013-DCV-4283)
                       Appellee.                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in

that part of the judgment holding that because the potential population of comparable employees

is necessarily different, the issue resolved in prior cases is not necessarily the same. We affirm

that part of the judgment. We conclude there was error in that part of the judgment holding that

Appellee pled a viable prima facie case concerning her wrongful discharge and retaliation

claims. We therefore reverse and remand for the trial court to determine whether an amended

petition might resolve the error. In so doing, we anticipate that the court on remand may address

on a complete record whether Appellee has met her prima facie burden for including any post-

termination conduct as an adverse employment decision.         We further order that costs are

assessed against the party incurring same. This decision be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2016.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Concurring in part; Dissenting in part